Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, 24 August 1806
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith



My Dear Son,
Atkinson August 24th, 1806.

There is not anything in this world, which lies nearer my heart, or more deeply affects my Mind, then the welfare & happiness of my two Children both here, & in a future state of existence. For you,
Is my fondest wish, my ardent Pray’r.
And you judged rightly, when you informed me of your late appointment to believe I should sincerely rejoice in any circumstance, which might afford you a decent support, & add to your  respectability. But for this unsought, & unexpected Favour, you must look with gratitude to Him, who has graciously said, “I will be a God to you, & to your Children.” The Prayers offered, & the Blessings implored by your pious Ancestors, you now (perhaps) are experiencing there effacacy; for ever since you came into life, you have been most highly favoured. This certainly ought to fill your whole Soul with gratitude to Heaven, & benevolence to Man; with an ardent desire to honour Him, “from whom cometh the most perfect Gifts, by cheerfully performing with Zeal & fidelity, the duties of your Station.
Whoever sustains a publick Office, is a Servant of the People, & responsible for its right & equitable performance. I think you have too much ambition, goodness of heart, & sensibility, not to be apprised, & fully impressed with the necessity of Method, & Regularity, that a prompt, & very punctual discharge of business may be evident, honourable, convenient & profitable to yourself, & greatly satisfactory to the Publick. To those in Office, or in a Professional Line, the confidence of the People is essential, & bad as the World is, to obtain this, no sacrifice of truth, honour, or Justice is necessary, but to excell in these Virtues, is the best mean to ensure their Esteem, & Suffrages, the approbation, & cordial wishes of the good & worthy of each Sex.—
Hitherto my Son, I trust you have escaped the snares of female Seduction, & your mind is uncontaminated by Scenes of Vice. But the approbation of the world, the Emoluments of Business, nor the splendor of Riches, will avail but little, in the scale of happiness, unless you can find a virtuous Woman, whose mental capacity will enliven the domestic Circle, & whose sweetness of disposition can meliorate the Evils, of Life, & with sentiments congenial to your own, heighten the pleasures of Life—
“Oh! blessed with temper, whose unclouded ray,
Can make tomorrow, cheerful as to day.”
Whenever you have obtained an “elegant sufficiency,” I hope, my Son, you will make choice of such an One for your Partner. You, who need not roam for sights of connubial Bliss, will not want any further incentive; happy that you can count so many within the Circle of your Acquaintance. But a Mothers heart often recoils, when she daily beholds the disguise, the duplicity, the negation of principle, of Sincerity which prevails.— I fear,—I tremble for you my Son, when I consider how many virtues are requisite to form an happy Connection—A Union, which nothing less dreadful than Death, can dissolve—Therefore, what sagacity, prudence, & pervading Eye, is necessary before the dye is cast, upon which depends the whole  of your future life—I am sensible that unforeseen contingencies, often determine our fate, but notwithstanding, be cautious—be circumspect—Let Virtue, Knowledge, Industry, Oeconomy be viewed as of importance, while youth, beauty, & fortune, are but secondary Objects—Your Lot has fallen among some of the loveliest of Women, & you must have imbibed the most exalted Idea of female Excellence. By a  nearer alliance, may it not be lessened, but increase in a tenfold Ratio.—If I am not deceived, your heart is susceptive of the best affections, & have viewed the nuptial State, as a beautiful Landscape, whose original, perhaps, you might never reach—You have stood “upon the Mount,” & with ardent Eye, beheld the fair Perspective—but never have been permitted to reach the happy land—or taste the Fruit of Eden. Believe me my Son, when I say, that there is no state in life, which may be so productive of genuine happiness, as that, which was Instituted by the Lord of Life, & sanctioned by his lovely presence—
I have insensibly been led into this train of thought, perhaps you may think my advice unnecessary, but when I consider how much depends upon your marriage, & previous conduct, I cannot think my suggestions premature—For whenever your business will afford, or maintain a family & not till then, make no delay. Let your fancy, be approved by mature Judgment, then you may find, “blessings twisted with your bonds”—But my Son, unless you essentially alter, in some of your Habits, (for it is always comely, & frugal to be neat,) I shall pity the woman—
As I seldom say anything upon political affairs, you may think my letter very uninteresting. But when we consider the fatal effects of virulence, ungoverned Passion, occasioned by party Spirit, instanced in the recent affair of Selfridge, & the unfortunate Austin, we are shocked, & cannot be too much on our guard against malice, slander, & the Ebulitions of unbridled Anger, & dire Revenge, too often excited by Politicks—
It is no evidence of a good Cause to be positive, & over-bearing—We may assert things modestly in the form of a question, stand upon safe ground, & at any time quit the field with honour—
I shall expect your Sister to return with your Father, I hope you have paid her some attention, she is every way worthy of your notice, & fraternal affection—Send home by her anything you want done, & do not forget that you have a Mother ever solicitous for the health & happiness of her Son—who with sentiments peculiar to that endearing / Relation, subscribes
Elizabeth Peabody